DISSENTING OPINION.
REYNOLDS, P. J.
This case, both as to the information and its facts, presents no substantial points not covered by the opinon I wrote in State v. Maurer, ante, p. 164. The information is based upon the same section of the statutes, that is, what is now section 657, Revised Statutes 1909; the testimony is practically along the same lines, the instructions and action of the court in giving and refusing them practically follow the same line. Counsel make practically the same points for reversal and cite the very same authorities here as there.
I think that the judgment of the St. Louis Court of Criminal Correction in this ease should be affirmed.
As my brethren do not agree to this and hold, on the authority of the opinion filed in State v. Shortell, ante,- p. 153, that the information here is fatally defective, they order that the judgment be reversed and the cause remanded. As I think this is contrary to the decisions of our Supreme Court in State v. Bockstruck, 136 Mo. 335, 38 S. W. 317, and State v. Hilton, 248 Mo. 522, 154 S. W. 729, and to other decisions cited by me in my dissenting opinion in State v. Maurer, supra, and referring *176to my dissenting opinion in that case for my reasons, I ask that this cause and the papers therein be certified to the Supreme Court.